NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         OCT 25 2021
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No.    20-10386

                Plaintiff-Appellee,              D.C. Nos.
                                                 2:18-cr-00008-APG-NJK-1
 v.                                              2:18-cr-00008-APG-NJK

ROOSEVELT JONES,
                                                 MEMORANDUM*
                Defendant-Appellant.

                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                           Submitted October 18, 2021**
                             San Francisco, California

Before: WALLACE, GOULD, and BEA, Circuit Judges.

      Roosevelt Jones appeals from the district court’s revocation of his

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

Jones argues the district court abused its discretion when it relied on the victim’s




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
testimony, which he deems unreliable, to find Jones violated two terms of

supervised release.

      The district court considered testimony from multiple witnesses, the police

report, and photographic evidence. Based on this evidence, the district judge made

a credibility determination that the victim’s testimony about the identity of his

attacker was better supported by the other evidence and was more reliable than that

of Jones’s girlfriend. The district court’s factual findings were not clearly

erroneous. United States v. Lomayaoma, 86 F.3d 142, 146 (9th Cir. 1996).

Viewing the evidence in the light most favorable to the government, United States

v. King, 608 F.3d 1122, 1129 (9th Cir. 2010), the district court had sufficient

evidence in the record to support its finding, by a preponderance of the evidence,

that Jones violated conditions of his supervised release. United States v. Hilger,

728 F.3d 947, 951 (9th Cir. 2013).

      Jones urges this court to assess the evidence and reach a different

conclusion. “Where there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous.” United States v.

Elliott, 322 F.3d 710, 715 (9th Cir. 2003). Jones has not pointed to record

evidence or presented argument sufficient to overcome the deference of the

appellate court to the credibility determinations of the court before which the




                                          2
hearing was conducted. “[W]e pay special deference to a trial court’s credibility

findings.” Id.

      AFFIRMED.




                                         3